UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4871 General California Municipal Money Market Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 8/31/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS General California Municipal Money Market Fund August 31, 2013 (Unaudited) Coupon Maturity Principal Short-Term Investments99.0% Rate (%) Date Amount ($) Value ($) California ABAG Finance Authority for Nonprofit Corporations, Revenue (California Alumni Association Project) (LOC; Bank of America) 0.11 9/7/13 3,030,000 a 3,030,000 Alameda County Industrial Development Authority, Revenue (Plastikon Industries, Inc. Project) (LOC; California State Teachers Retirement System) 0.19 9/7/13 2,700,000 a 2,700,000 Branch Banking and Trust Co. Municipal Trust (Series 2000) (California, GO Notes, Refunding) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 0.10 9/7/13 6,000,000 a,b,c 6,000,000 California Community College Financing Authority, TRAN (Note Participations) 2.00 12/31/13 4,200,000 4,223,670 California Economic Development Financing Authority, IDR (Volk Enterprises, Inc. Project) (LOC; JPMorgan Chase Bank) 0.13 9/7/13 835,000 a 835,000 California Enterprise Development Authority, IDR (Le Chef Bakery Project) (LOC; U.S. Bank NA) 0.14 9/7/13 3,655,000 a 3,655,000 California Health Facilities Financing Authority, Revenue, CP (Kaiser Permanente) 0.18 11/19/13 10,500,000 10,500,000 California Infrastructure and Economic Development Bank, IDR (Bay Photo, Inc. Project) (LOC; Comerica Bank) 0.16 9/7/13 4,400,000 a 4,400,000 California Infrastructure and Economic Development Bank, IDR (Bonny Doon Winery, Inc. Project) (LOC; Comerica Bank) 0.16 9/7/13 2,650,000 a 2,650,000 California Infrastructure and Economic Development Bank, IDR (Chaparral Property Project) (LOC; Comerica Bank) 0.16 9/7/13 1,000,000 a 1,000,000 California Infrastructure and Economic Development Bank, IDR (G&G Specialty Foods, Inc. Project) (LOC; Comerica Bank) 0.16 9/7/13 1,097,050 a 1,097,050 California Infrastructure and Economic Development Bank, IDR (International Raisins, Inc. Project) (LOC; M&T Trust) 0.31 9/7/13 3,750,000 a 3,750,000 California Infrastructure and Economic Development Bank, IDR (Starter and Alternator Exchange, Inc. Project) (LOC; U.S. Bank NA) 0.11 9/7/13 5,000,000 a 5,000,000 California Infrastructure and Economic Development Bank, IDR (Studio Moulding, Inc. Project) (LOC; Comerica Bank) 0.16 9/7/13 2,370,000 a 2,370,000 California Infrastructure and Economic Development Bank, IDR (Surtec, Inc. Project) (LOC; Wells Fargo Bank) 0.16 9/7/13 1,650,000 a 1,650,000 California Infrastructure and Economic Development Bank, Revenue, Refunding (Pacific Gas and Electric Company) (LOC; Sumitomo Mitsui Bank Corporation) 0.03 9/3/13 2,210,000 a 2,210,000 California Municipal Finance Authority, Recovery Zone Facility Revenue (Chevron U.S.A. Inc. Project) 0.03 9/3/13 1,200,000 a 1,200,000 California Pollution Control Financing Authority, PCR, Refunding (Pacific Gas and Electric Company) (LOC; JPMorgan Chase Bank) 0.03 9/3/13 7,000,000 a 7,000,000 California Pollution Control Financing Authority, SWDR (Ag Resources, III LLC Project) (LOC; CoBank ACB) 0.13 9/7/13 2,780,000 a 2,780,000 California Pollution Control Financing Authority, SWDR (Amador Valley Industries, LLC Project) (LOC; Wells Fargo Bank) 0.11 9/7/13 1,695,000 a 1,695,000 California Pollution Control Financing Authority, SWDR (Bay Counties Waste Services, Inc. Project) (LOC; Comerica Bank) 0.13 9/7/13 4,000,000 a 4,000,000 California Pollution Control Financing Authority, SWDR (Blue Line Transfer, Inc. Project) (LOC; Union Bank NA) 0.12 9/7/13 3,280,000 a 3,280,000 California Pollution Control Financing Authority, SWDR (Blue Line Transfer, Inc. Project) (LOC; Union Bank NA) 0.12 9/7/13 1,600,000 a 1,600,000 California Pollution Control Financing Authority, SWDR (Desert Properties, LLC Project) (LOC; Union Bank NA) 0.12 9/7/13 3,100,000 a 3,100,000 California Pollution Control Financing Authority, SWDR (GreenWaste Recovery, Inc. Project) (LOC; Comerica Bank) 0.13 9/7/13 2,930,000 a 2,930,000 California Pollution Control Financing Authority, SWDR (GreenWaste Recovery, Inc. Project) (LOC; Comerica Bank) 0.13 9/7/13 270,000 a 270,000 California Pollution Control Financing Authority, SWDR (Mid-Valley Disposal Project) (LOC; Union Bank NA) 0.12 9/7/13 2,490,000 a 2,490,000 California Pollution Control Financing Authority, SWDR (Mottra Corporation Project) (LOC; Union Bank NA) 0.12 9/7/13 445,000 a 445,000 California Pollution Control Financing Authority, SWDR (Northern Recycling and Waste Services, LLC Project) (LOC; Union Bank NA) 0.12 9/7/13 1,630,000 a 1,630,000 California Pollution Control Financing Authority, SWDR (Solid Wastes of Willits, Inc. Project) (LOC; Union Bank NA) 0.12 9/7/13 1,110,000 a 1,110,000 California Pollution Control Financing Authority, SWDR (Solid Wastes of Willits, Inc. Project) (LOC; Union Bank NA) 0.12 9/7/13 3,285,000 a 3,285,000 California Pollution Control Financing Authority, SWDR (South Lake Refuse Company, LLC Project) (LOC; Union Bank NA) 0.12 9/7/13 1,525,000 a 1,525,000 California Pollution Control Financing Authority, SWDR (Upper Valley Disposal Service Project) (LOC; Union Bank NA) 0.12 9/7/13 1,405,000 a 1,405,000 California Pollution Control Financing Authority, SWDR (Valley Vista Services, Inc. Project) (LOC; Comerica Bank) 0.13 9/7/13 3,800,000 a 3,800,000 California School Cash Reserve Program Authority, Revenue 2.00 10/1/13 4,000,000 4,005,917 California School Cash Reserve Program Authority, Revenue 2.00 10/1/13 1,000,000 1,001,437 California School Cash Reserve Program Authority, Revenue 2.00 10/1/13 8,300,000 8,312,104 California School Cash Reserve Program Authority, Revenue 2.00 12/31/13 1,400,000 1,408,183 California School Cash Reserve Program Authority, Revenue 2.00 4/1/14 3,700,000 3,738,556 California Statewide Communities Development Authority, MFHR (Foxwood Apartments Project) (LOC; Wells Fargo Bank) 0.08 9/7/13 4,150,000 a 4,150,000 California Statewide Communities Development Authority, MFHR (Olen Jones Senior Apartments Project) (LOC; Citibank NA) 0.14 9/7/13 760,000 a 760,000 Concord, MFHR, Refunding (Maplewood and Golden Glen Apartments Project) (LOC; Citibank NA) 0.11 9/7/13 2,925,000 a 2,925,000 Contra Costa County, MFHR (Camara Circle Apartments) (LOC; Citibank NA) 0.11 9/7/13 1,675,000 a 1,675,000 Contra Costa County, MFHR (Pinecrest Apartments) (LOC; Citibank NA) 0.11 9/7/13 100,000 a 100,000 Desert Sands Unified School District, GO Notes, TRAN 1.50 1/31/14 1,750,000 1,759,041 Deutsche Bank Spears/Lifers Trust (Series DBE-1013) (Fontana Public Financing Authority, Tax Allocation Revenue (North Fontana Redevelopment Project)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.19 9/7/13 3,800,000 a,b,c 3,800,000 Deutsche Bank Spears/Lifers Trust (Series DBE-1083) (California Health Facilities Financing Authority, Revenue (Catholic Healthcare West)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.12 9/7/13 10,000,000 a,b,c 10,000,000 East Bay Municipal Utility District, Water System Revenue, Refunding (Liquidity Facility; Bank of America) 0.06 9/7/13 7,175,000 a 7,175,000 Galt Joint Union High School District, GO Notes, TRAN 2.00 9/3/13 1,350,000 1,350,121 Indio, Multifamily Housing Subordinate Revenue (Olive Court Apartments) (LOC; Citibank NA) 0.19 9/7/13 500,000 a 500,000 Los Angeles County Schools Pooled Financing Program, Pooled TRAN, Participation Certificates (Evidencing and Representing Proportionate and Undivided Interests of the Owners of Certain Los Angeles County School and Community College Districts) 2.00 11/29/13 1,000,000 1,004,294 Los Angeles County Schools Pooled Financing Program, Pooled TRAN, Participation Certificates (Evidencing and Representing Proportionate and Undivided Interests of the Owners of Certain Los Angeles County School and Community College Districts) 2.00 12/31/13 2,800,000 2,815,047 Los Angeles County Schools Pooled Financing Program, Pooled TRAN, Participation Certificates (Evidencing and Representing Proportionate and Undivided Interests of the Owners of Certain Los Angeles County School and Community College Districts) 2.00 12/31/13 2,200,000 2,212,710 Manteca Redevelopment Agency, Subordinate Tax Allocation Revenue, Refunding (Amended Merged Project Area) (LOC; State Street Bank and Trust Co.) 0.05 9/3/13 7,750,000 a 7,750,000 Panama-Buena Vista Union School District, GO Notes, TRAN 1.00 10/1/13 2,900,000 2,901,770 Pittsburg Redevelopment Agency, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.05 9/3/13 20,000,000 a 20,000,000 Ravenswood City School District, GO Notes, TRAN 1.00 3/3/14 1,000,000 1,002,238 San Bernardino County Housing Authority, MFHR (Indian Knoll Apartments Project) (LOC; Bank of America) 0.29 9/7/13 3,310,000 a 3,310,000 San Bernardino County Housing Authority, MFHR (Reche Canyon Apartments Project) (LOC; Bank of America) 0.29 9/7/13 2,965,000 a 2,965,000 San Diego County and San Diego County School Districts, GO Notes, Tax and Revenue Anticipation Note Program (Note Participations) 2.00 4/30/14 2,025,000 2,048,757 San Diego Water Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.14 10/3/13 2,000,000 2,000,000 San Francisco City and County Redevelopment Agency, MFHR (Namiki Apartments) (LOC; Citibank NA) 0.13 9/7/13 1,500,000 a 1,500,000 Westminster Redevelopment Agency, MFHR (Brookhurst Royale Senior Assisted Living Project) (LOC; Union Bank NA) 0.20 9/7/13 235,000 a 235,000 Total Investments (cost $201,020,895) % Cash and Receivables (Net) % Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at August 31, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2013, these securities amounted to $19,800,000 or 9.7% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At August 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of August 31, 2013 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 201,020,895 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General California Municipal Money Market Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2013 By: /s/ James Windels James Windels Treasurer Date: October 22, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
